Order filed July 26, 2012




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00363-CV
                                    ____________

                           PHILIP DEAN LYNCH, Appellant

                                             V.

                                 CACH, L.L.C., Appellee


                   On Appeal from County Civil Court at Law No. 3
                                Harris County, Texas
                           Trial Court Cause No. 962831


                                         ORDER

       Appellant's brief was due July 12, 2012. No brief or motion for extension of time
has been filed.

       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before August 27, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM